Title: From George Washington to Major General Alexander McDougall, 12 February 1778
From: Washington, George
To: McDougall, Alexander



Dear Sir
Head Quarters Valley Forge 12th Feby 1778

The Congress, so long ago as the 30th November last, directed me to have an enquiry into the Causes of the losses of Fort Mifflin upon the Delaware, and Fort Montgomery upon Hudsons River—The peculiar Situation of the Army has hindered me from attending to this matter before this time.
As most of the principal Officers, up the North River, were immediately concerned in the defence of Fort Montgomery, or eventually so, by being very near it, there cannot, in my opinion, be a sufficient number, proper to compose a Court, found upon the Spot. It is therefore my intention to send three at least from this Army, and it is my wish that you should be one, and act as president upon the occasion, if your health will permit you to attend. I shall therefore be glad to hear from you upon the subject, that I may either proceed to fill up the Commission for you, or appoint another, if your health should not be sufficiently established to go thro’ the Business.
It is my wish to have this enquiry carried on, not only in obedience to the Resolve of Congress, but for other reasons which I need not explain

to you. It is besides impatiently expected by the Gentlemen in the State of New York, who are in hopes that some beneficial Consequences will result from it—You are particularly well acquainted with many circumstances relating to the Situation of matters in that quarter, and therefore more capable of conducting the enquiry than any other Officer. I shall only add one Reason more to induce you to strain a point upon this occasion, which is, that the scarcity of General Officers is already so great, that supposing one as proper as yourself, I could not spare him without injury to the Service. I shall expect an answer by return of the Express and am Dear Sir Yr most obt Servt

Go: Washington

